Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 24 April 1997.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
(Parliament approved the Minutes)
Mr President, I rise under Rule 3. I regret to have to raise a matter concerning the immunities of this House and a serious contravention of Article 9 of the European Convention for the protection of human rights and fundamental freedoms. Article 9 relates to religious freedom.
Last week a Belgian Government Commission presented a report to its Parliament on the question of religious sects and various cults. In a particularly lurid and ill-informed chapter on the Pentecostal movement, reference was made to the Christian fellowship active within this Parliament in Brussels. The reference was clearly intended to place that fellowship within a pejorative context.
The Christian fellowship referred to is apparently a group run by my own research assistant in Brussels. It only meets on parliamentary premises. It is ecumenical rather than pentecostal, although Pentecostalists would be welcome. Research assistants who are Baptists, Catholics and members of other denominations regularly take part in its meetings.
It meets weekly in my office in the Belliard building, or a room booked in my name, and includes the assistants of Members from political groups other than the PSE, such as the PPE and the EDN. It normally meets in my absence but I accept full responsibility for its activities.
I am now astounded that the religious practice of my research assistant and his friends in my office has apparently been subject to surveillance by the Belgian State. The Belgian Government has not given me, as the Member responsible, any opportunity to hear or respond to any of the charges implied in its report. I have no idea precisely what information is being collected, who authorized its collection or how it is subsequently being stored.
I would ask you to seek from the Belgian Government an undertaking that citizens of the European Union, including research assistants of Members of this Parliament, will be free to exercise their religious beliefs free from surveillance, harassment and defamation.
Mr Hallam, the best thing for you to do is to write to the Speaker of the Belgian parliament, asking exactly what has happened. As we all know, the European Parliament's buildings enjoy extra-territorial status and as such cannot be subjected to any form of surveillance.
I must recall that in principle I support the right of any parliament to take an interest in matters affecting European citizens. I also defend the European Parliament's rights, but I must also respect others' rights. That is why in this case the wisest thing is to ask the Belgian Parliament directly.
Mr President, on 24 April a lorry from Murcia driven by Mr Antonio Antolinos was attacked in France, between Marseille and Avignon, while the French police looked on without intervening and even encouraging.
I should like to express the indignation that this attack occasioned and the need to tell the French authorities that they are obliged to respect the freedom of circulation of goods and persons. When there are problems or differences in respect of the common agricultural policy, they must be resolved in Brussels or here, not by attacking workers or goods from other Member States.
Mr Marset, you know that the European Parliament is not the Community institution with responsibility for this nor does its President have responsibility. It is for the Commission to ensure the implementation of Community law. it is also for the Petitions Committee of this Parliament to deal with this matter and to urge the Commission to take action.
Mr President, I have to return again to the difficulties which Members experienced in getting here to Strasbourg for this plenary session. This morning, for some unaccountable reason, for the flight by Air Inter from Heathrow to Strasbourg, a plane inadequate to take more than about two-thirds of the people booked, was put on. As a result there were tremendous problems and one or two Members of this Parliament were unable to secure a place. This is totally unacceptable. Whatever the reasons were, it ought to have been put right. The ground staff at Heathrow were very apologetic but somebody clearly did not realise the importance of ensuring that a plane was available to bring all the Members and other people to Strasbourg.
I would ask, Mr President, if we could do something. It ought not to be necessary really but given the inefficiency of some of the airlines it might help. Could Parliament remind the airlines that the flights on the Monday morning of the Strasbourg session will need to take a large number of Members of this Parliament, not just from Heathrow but from other places as well. This would ensure that they do not forget this and substitute some inadequate plane that is unable to take everybody.
We have had problems of this sort in the past and managed through pressure to get some improvement. I can remember the time when we were taken back to Heathrow via Dublin. Dublin is very nice but it is not the right way to go.
Mr Elliot, the Secretary-General will remind the airline of this. Of course, every time I meet the French authorities, I also remind them of difficulties involved in getting to Strasbourg.
Mr President, the European Parliament, this House, has announced that calls for tender are to be invited for furnishings for the bars and restaurant of the Leopold building in Brussels. In the Netherlands this was announced in a leading daily newspaper. A Dutch company subsequently indicated to the Bureau in Luxembourg that it was interested in bidding and would like to receive the documents. A fax was sent on 11 April but there was no reply. On 16 April another fax was sent. Again no reply. Finally a letter arrived, in French. The company then telephoned to ask if this letter and the document were available in English. The conversation with the Bureau in Luxembourg was conducted entirely in French and although there was a Dutchman close by he was not prepared to come to the phone. The company was thus obliged to make do with documentation in French only. This is now being translated by an agency. But the copies are so poor that the translation agency cannot read them. Consequently the company in question is not able to bid. I ask myself, Mr President, is this really an open procedure or is it one in which the choice has already been made in advance and everyone is just going through the motions? Is this an example of an open procedure with transparency and equal opportunities for European firms? It is the European Parliament we are talking about here, and I think the European Parliament should set a good example. How, Mr President, is the man in the street to take us seriously if we do not treat our own people and our own companies seriously?
There is now to be a visit on 20 May to the site for those intending to bid. Will that tour be conducted only in French as well? Or perhaps in another language? There are complaints amongst small businesses, the driving force behind jobs in the Union, that European tendering procedures are not efficient.
Mrs Plooij-van Gorsel, these questions should be addressed in writing to the Bureau for a useful reply. I cannot answer you off the cuff. The services concerned will study this matter and I shall then give you a full answer as soon as I can.
If our Secretary-General is going to raise the question of travel to and from Strasbourg, I too have a complaint about the train service from Brussels to Strasbourg. Normally it has an excellent restaurant car. That makes it very attractive to take this train. Here too no provision is made for MEPs. Will you ask the Belgian railways no to discourage people from using public transport by constantly downgrading the service? I gather from my colleagues that we have a broad base of support in the House for urging Belgian railways to preserve their present standard of service.
Very well. We shall take note, Mrs Eisma.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents, pursuant to Rule 95 of the Rules of Procedure has been distributed.
The following amendments have been proposed:
Sittings of 12 to 16 May 1997 at Strasbourg
Monday:
The EPP Group is asking for referral to committee of the report by Brendan Donnelly - on behalf of the Committee on the Rules of Procedure - on amendment of Rule 116 of the Rules of Procedure concerning split voting (A4-0089/97).
I give Mrs Oomen-Ruijten the floor to move the request for referral back to committee of this report.
Mr President, the EPP Group is totally in favour of amending the Rules of Procedure to make voting time shorted by no longer holding split votes. We fully endorse that objective. But the overwhelming majority of our group believes that if we approve this report it will mean a huge increase in the number of amendments so that in fact we do not achieve our objective. This is why we are asking the House, through you, to refer Mr Donnelly's report back to the Committee on the Rules of Procedure for reconsideration and to see if abandoning split votes will enable us to cope with the large number of amendments which we expect to be seeing.
Mr President, I have taken note of the request by the EPP Group to refer the Donnelly report back to the committee. As far as I know the Socialist Group is not against that referral, but i should like to ask the EPP something: could we not hold the debate and then send it to committee before the vote? That would give our Assembly the opportunity to give its guidelines and opinions. The donnelly report has not been amended by our colleagues. I therefore propose holding the debate and then, if our colleagues agree, refer it back to committee prior to voting.
Mr President, I think we are happy to agree to the suggestion of the chairman of the Rules of Procedure Committee and so withdraw our request, but we should agree to refer the report back before the vote to take another look at its implications.
I remind the EPP Group that it will have to make its request again, after the debate, for agreement.
Tuesday:
The EPP Group is requesting that the Mosiek-Urbain report - on behalf of the Committee on Legal Affairs and Citizens' Rights - on the supplementary supervision of insurance undertakings in an insurance group (A4-0157/97) be referred back to committee.
I give Mrs Mosiek-Urban the floor to move the request.
Mr President, may I once again emphasize the importance of this request by my Group. When it was voted on in the Legal Affairs Committee there was consensus on many individual points. But in the final vote it failed to achieve a majority. This report deals with a very complicated technical subject. The absence of any amendments to this report indicates the large measure of agreement amongst various political groupings that the best and most appropriate course of action is to refer it back. I thus urge the House to approve that request.
(Parliament approved the request for referral)
Wednesday:
The Green Group has requested the withdrawal of the Titley report - on behalf of the Committee on Foreign Affairs, Security and Defence Policy - on the challenges facing the European defence-related industries: a contribution for action at European level (A4-0076/97).
Mr Telkämper has the floor to move the request.
I believe we should debate this Titley report briefly today. First of all I must compliment Mr Titley and the British Labour Party on their election victory. My warmest congratulations on that. But Mr Titley is trying to rush things with this report of his. It represents a qualitative change in EU foreign policy. We have not been able to discuss this change sufficiently in the groups, at least not in certain groups, and in particular there has not been enough discussion in committee.
The committee vote was 31 to 30, though a colleague told me he did not know what he was voting for or, with the wisdom of hindsight, he would have voted differently. The question, in view of 240 proposed amendments, is whether we ought to vote now at all? This report is not entirely complete, and positions on its are not yet clear. If my information is correct, the Socialist Group will not be discussing the amendments until tomorrow evening. In our Group, as in the committee, we have not yet reached agreement.
The common foreign and security policy is on the agenda for Maastricht. Mr Henderson as the British representative is now saying things quite different from what the British representative said a month ago. We should postpone this report for a month or two until we have the results of Maastricht II and Parliament has formed an opinion on these matters which is soundly based and has been thoroughly debated. This is why we put down this request.
I give Mr Titley the floor to reply to Mr Telkämper.
Mr President, I am not sure which report Mr Telkämper is speaking about. There are only 36 amendments to my report, and most of them have been tabled by the Green Group in any case.
Secondly, my report does not deal with the foreign and security policy architecture - that is left to Mr Tindemans' report, which we are discussing.
Thirdly, this was going to be on the agenda in April but was put back to May in order to allow the groups to set out their positions. So all the matters which Mr Telkämper has spoken about have already been dealt with. We have delayed it in order to get this description. There are not many amendments and I can see no reason at all for delaying any further this report.
(Parliament rejected the request for withdrawal)
The Green group has requested the addition to the agenda of Council and Commission statements on progress in the work of the IGC.
May I remind the House that the Council requested that these statements not be kept on the agenda and the Conference of Presidents agreed unanimously to that request. It was difficult to obtain sufficiently detailed information, given the current situation of the Conference, but that obviously does not deny the Green Group the right to move another request on this issue.
I give Mrs Aelvoet the floor to move the request.
Mr President, it is true that Parliament as a whole originally asked for a debate this week on progress at the Intergovernmental Conference. All of us here in the chamber know that the proposals put forward by both the Irish and Dutch presidencies, to the extent that they are known, are light years away from what the majority of Parliament defined some months ago as the bottom line. There is thus every reason for Parliament to send a clear message about what has to be done. Last week in the Conference of Presidents it was said that essentially the Council thought that a debate, a statement by the Council, would be untimely in view of the forthcoming elections in France. Well, we know full well that the French elections will hinge on European issues, so how can a debate in this House, reviewing the progress achieved, saying what else can be improved and what absolutely must be improved, be detrimental to the elections in France? That really is turning things topsy-turvy. We think it is intolerable that Parliament should not hold a debate when it needs to, and putting it off to June is too late. We thus insist on a political assessment of the position to date and we want a debate now.
Mr President, as you pointed out, there was, I believe, unanimity in the Conference of Presidents that this item would not be debated this week but at the Brussels plenary following the special European Council on 23 May. And if I recall correctly, we shall have a statement from the Council in Brussels on 29 May, after the special European summit, and it will be much better for us to debate it then than this week. We can then have a properly informed debate based on what has been discussed at the special European Council. The Conference of Presidents thought it far more sensible, intelligent and politically expedient to do this on 29 May in Brussels.
(Parliament rejected the request for inclusion)
Thursday and Friday (no change)
Sittings of 28 and 29 May 1997 in Brussels
(no change)
Legal protection for encrypted services
The next item is the report (A4-0119/97) by Mr Anastassopoulos, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission Green Paper: Legal protection for encrypted services in the internal market - Consultation on the need for Community action.
Mr President, one of the phenomena that characterize our times, the continual and ever more intense use of new technologies, combined with the increase of available frequencies, has led to the codification or encryption of certain services, mainly new radio-televisual services with digital programmes. Access to those programmes is possible only if one owns and uses a special device, the decoder, for which one must pay. This new form of radio-televisual service is beginning to become very popular in Europe and all over the world. However, the development of such services, which is examined by the new Green Paper of the European Commission we are debating today, is threatened by a familiar danger, that of piracy.
We could comment that this is a consequence of the information society. Because the Green Paper we are already considering deals with one aspect of the information society that has occupied our attention more generally in relation to copyright and related rights, in the excellent report by Mr Barzanti last September. The problem created is many-sided since it affects a series of rights and interests which are particularly important in the context of the European Union's single internal market. For in parallel with this new and dynamically developing market of coded and encrypted programmes, and following close upon it, an industry of unauthorized manufacturers of decoders has sprung up.
This pirate industry, which manufactures and markets decoders at prices lower than the official ones, has assumed dimensions that constitute a real threat. It is of course difficult to calculate the turnover of its illegal activities. But perhaps it would be no exaggeration to assume that illegal devices represent 5 % to 20 % of the total, corresponding to more than 200 million ECU of lost income for the encrypted services. Suffice it to say, Mr President, that in only four months, between September 1996 and the beginning of 1997, the Internet displayed over one million advertisements for pirate devices. The threat is also particularly severe for Europe's cinema industry, since 34 % of its income comes from that source.
This pirate activity must in our view be dealt with effectively, to ensure the proper operation of the internal market and the further development of industries specializing in new technologies, as well as to assist the development of new means of communication, to facilitate commercial strategies, and above all, to protect both the consumer and those entitled to intellectual property rights. The construction of more perfected decoders by technical means that offer greater protection, which will make piracy more difficult, is both expensive and therefore unfavourable to the consumer, and ineffectual. This is because piracy can adapt itself very rapidly and always manages, with still more advanced techniques, to neutralize every protection system. Consequently, what we are left with is a Community approach to the problem, and this has indeed become urgent since piracy is flourishing.
The laws of the Member States, which sometimes cover the problem by means of special orders and sometimes with reference to the general rules on unfair competition, etc., with two kinds of approach, the protection of encrypted services and the prohibition of the so-termed preparatory activities, differ so much between themselves that subsidiarity cannot be invoked in this case. That indeed is why the governments of 13 out of the 15 Member States have accepted in principle the establishment of harmonized common rules. I do not believe that they had any choice in the matter, since so far as international provisions are concerned, the recommendations of the Council of Europe are not binding, while though projects undertaken in the context of the World Intellectual Property Organization may produce some result as they did last December, those results are only subsequently embodied in legislative acts very slowly and ineffectually because of the many reservations expressed by the governments.
A Community solution, however, will be neither simple nor easy, mainly for two reasons: First, whatever the measures proposed, they will have to impinge upon the difficult area of the free movement of goods and services, as established by primary and derivative law and as safeguarded by the decisions of the European Court. There is a danger that the solutions proposed will affect perhaps already established rights. Consequently, prudence and care will be required. Secondly, if these solutions are to be effective, they will also have to address the subject of sanctions. And there, of course, the question will arise, though not for the first time, whether and to what degree the Member States will accept the transfer to a Community legal text of penal and legal procedural rules for which the European Union does not have authority.
For these reasons, in other words the comprehensive need for controls and the complex character that the solutions sought will probably possess, your rapporteur proposes as the most appropriate means a directive, within the framework of which the requisite convergence of differing national legislations may be achieved rather better and more quickly. A draft regulation would perhaps be even better, but this might have foundered because of the reactions against it. The work of drawing up this directive will certainly be very difficult, but with collaboration between the Commission, Parliament, and the Member States, it can be achieved. The Legal Committee, which did me the honour of giving unanimous approval to the report I am putting before you, calls upon the Commission to move along those lines as soon as possible. Piracy must be dealt with effectively and without delay.
Mr President, if in the information society still more commercial services which are also offered to a selected public, piracy will also spread. On behalf of the Economic Affairs Committee I entirely agree with the rapporteur that some kind of regulation is needed. It is of course possible to try to prevent piracy by technical means, but I suspect that this will end in a race which the pirates will win.
I proposed in the Committee on Economic Affairs that the regulation will be needed, not merely a directive, because this would undoubtedly be an effective means of regulation to put into practice. I do, however, understand the rapporteur's point of view when he says that this is a very courageous idea. It will not be very easy to get it accepted in the Member States. For that reason I too can say that a directive of this kind providing a minimum set of rules is now the least which is needed.
This issue also raises very difficult questions relating to the compensation and sanctions to be laid down for uses not complying with the cancellation arrangements. This can of course lead to provisions of criminal law, but in view of the fact that the Member States are rather unwilling to harmonize criminal law, compensation under private law could also of course be used.
But before we take the step of introducing such legislation, I think it is essential that we answer the questions raised by the Environment Committee, which were put to us a moment ago. The Environment Committee wishes to know how the prevention of the use of encrypted services would lead, for example, to their being cut off. We are talking about an awareness industry, and this is by no means a small matter. I think that the Commission has perhaps not quite answered these questions satisfactorily.
Mr President, the Anastassopoulos report was approved unanimously in the Committee on Legal Affairs. It is a first report referring to a consultation on the Commission Green Paper on the legal protection of encrypted services in the internal market and it is just part of a whole set of legal regulations worked out by the European Community on the protection of telecommunications and the media in general.
I believe that we are dealing with a new right. It is a new right in that the European Community is at present playing a vanguard role. I must congratulate the Commission on the pioneering work which it is carrying out in this area and hope that the Commission appreciates how much the European Parliament is working with it at every stage of this process.
At the moment we are at a stage of offering legal protection to this type of situation. The problem is that legal protection, especially criminal legal protection, is a national competence. Since it is a national competence, if we opt for Community regulations, that would presuppose involving the Commission in an area where so far it has been fairly limited in its activity. Therefore I think that the rapporteur's recommendations that we opt for a directive seem far more appropriate.
I think it is important to determine the exact form for this type of law - as has already been done jointly by the European Parliament, the Commission and the Council in Community provisions. For example, Directive 93/83 on the Protection of Intellectual Property in Relation to Cable Television and Satellite Television was a milestone in this matter - but we must remember that four years have gone by since that directive was adopted and no serious difficulties in its application have so far been detected.
Recently, the European Parliament and the Council, with the efficient cooperation of the Commission, have reached agreement on revising the Directive on Television without Frontiers and, at the same time, Directive 95/45 on Rules for Broadcasting Signals which is also being applied. I really believe that all of these legal rules are a completely new approach; that the European Parliament supports the Commission's initiative; that the European Parliament is calling on the Commission to keep taking this approach which, in practical terms in this case, means that the right way is to opt for directives rather than regulations.
Mr President, I am happy to say that this is a report which the Legal Affairs Committee approved unanimously.
The rapporteur has made all the points concerning protection for encrypted services very clearly, notably the fact that piracy in all its known forms is flourishing. Non-approved decoders are being manufactured, marketed, bought, installed and above all, used. Furthermore, piracy-related services are being offered. These services are being advertised and their purpose is to circumvent existing safeguards. Piracy is a cross-border phenomenon and it also infringes the intellectual property laws. The Green Paper addresses only the aspect of unauthorized reception of encrypted services. Analysis of the legal position in the 15 Member States shows how fragmented Europe is as a legal area. Some countries have legislated specially for this subject, whilst others base themselves on earlier existing laws, and others again have no protection at all. The inference is obvious: we need harmonization, as the rapporteur himself concludes. The question is, do we need a directive or do we need a regulation?
The reporter - and the Legal Affairs Committee agrees with him - advocates a directive, because the Member States can apply that more flexibly. And, as he himself admits, a greater degree of consensus would be needed for a regulation. In this context I would remind the House of the Slim report, approved recently, in which Parliament once again complains that too much 'soft law' is being enacted. Consistency would thus suggest that we had a regulation here too. In any event it is no doubt more realistic - at least unless we decide differently after evaluating the open debate on the Green Paper - to go for a directive to begin with.
Abandoning attempts at harmonization on the grounds that piracy would quickly get round any rules because of the rapid pace of technological development would be tantamount to an admission of powerlessness. On the contrary, this argument must be a pressing reason to get legal safeguards put in place as fast as possible.
Mr President, I shall make just two points. It is essential to counter piracy and the pirate industry but it is not just the rights of operators which must be safeguarded. The consumer interest must also be upheld and this lies in the price and quality of the services offered. A well-regulated and liberalized market of the kind we want must benefit the user, so that everyone is able to obtain information, even if they have to pay for it, because the right to information must not remain a privilege of the elite.
A second point is that we must take care to ensure that European measures against piracy do not simply move the problem elsewhere. The problem of piracy is indeed an international one, so initiatives are needed at international level.
Lastly, this is not just a matter for WIPO; it is an important reason to hold further negotiations in the World Trade Organization.
Mr President, ladies and gentlemen, first of all I should like to thank the rapporteur, Mr Anastassopoulos.
As you know the Green Paper was presented by the Commission in March 1996. The findings of the consultation confirm the need for a Community legal instrument and the Commission observes with satisfaction that the European Parliament shares its point of view.
Over these months the Green Paper has been discussed in depth by four European Parliament committees, the quality of whose work is well reflected in the wide-ranging report presented by Mr Anastassopoulos.
As for the approach to be taken in following up the Green Paper, the Commission shares the opinion expressed in the draft report that the most appropriate legal instrument would be a directive. The Commission has already made a clear promise on the principle of making a legislative proposal in the 1997 work programme, presented by President Santer at the plenary session of October 1996.
Following the approval of the report by the European Parliament, and bearing in mind the positive outcome of the consultation, the Commission is now ready to present a proposal which should satisfy the legitimate expectations raised by the Green Paper.
Finally I should like to thank you for your very clear support and repeat the Commission's promise in its respect.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Application of the subsidiarity principle
The next item is the report (A4-0155/97) by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission reports to the u Council:
on the application of the subsidiarity principle 1994 (COM(94)0533 - C4-0215/95), -entitled 'Better Law-making' - on the application of the subsidiarity and proportionality principles, on simplification and on consolidation - 1995 (CSE(95)0580 - C4-0561/95), -entitled 'Better Law-making' - on the application of the subsidiarity and proportionality principles, on simplification and on consolidation - 1996 (CSE(96)0007 - C4-0015/97) and-on the interim report on the application of the subsidiarity and proportionality principles (CSE(96)0002 - C4-0355/96)
Mr President, Commissioner, ladies and gentlemen, the documents to which this report refers come, formally, at least, within the framework of the order received by the European Commission from the European Councils held in Birmingham and Edinburgh in 1992 to establish every year a report aimed at the European Parliament and the Council on application of the subsidiarity principle.
On this score, we should first of all highlight the difference between the 1994 report and the later one. What stands out from the 1994 report is its classical methodological approach, which makes it possible to appreciate the foundation of Community measures vis-à-vis those for which, on the contrary, the Commission has no legitimacy to take, because the criteria of Article 3B are not met.
The 1994 report also underlines quite clearly the problems which the application of the subsidiarity principle came across in practice: in particular, the Commission explains how the attitude of the Member States vis-à-vis the analysis of subsidiarity often responds to questions which have little or nothing to do with Article 3B. It is also worth pointing out the accurate analysis of the difficulty inherent in the lack of a clear line distinguishing exclusively Community competencies from shared competencies.
As for the other reports, the 1995 and 1996 reports, references to subsidiarity, proportionality, simplification and consolidation, under the generic label of 'Better law-making' , reveal the different approach and perspective taken by the Commission.
I must openly confess that, despite a careful reading, I have been unable to draw a clear conclusion on the application of the subsidiarity principle over this period. On the contrary, the continuous reference to different initiatives (Molitor and Slim, to quote only two), the confusion of legal principles and technical principles and the welter of rhetorical declarations, paradoxically produce the situation where we are faced with an institution which has lost any real impetus, which is on the defensive and which is only using these reports on subsidiarity, not to explain how it exercises its responsibilities, but as an opportunity to attempt to justify what it does as a whole.
The reports being presented to the plenary session received the unanimous support of the Committee on Legal Affairs and Citizens' Rights, in that it has very much taken into account the focus of discussions in the Intergovernmental Conference and, in particular, the protocol currently being worked out by the Dutch Presidency, and it is focused on the following considerations: first of all, the subsidiarity principle, which has as its aim the notion that certain decisions should be adopted as closely as possible to the citizens themselves, and this undoubtedly has a clear political dimension. However, the inclusion of the principle in the Treaties gives it an important legal weight of constitutional import, and regulates the definition and execution of Community actions in accordance with competencies attributed by the Member States without affecting in absolute terms the division of powers within the Member States themselves.
The Community after all is based on the explicit share-out of power. However, it is incumbent on the institutions of the European Union to take all of the necessary action to carry out the mission, achieve the objectives and execute the obligations which the Treaties impose upon them. This has been the Assembly's doctrine since the reports by Giscard d'Estaing and Martin, and the resolution abides by that.
Secondly, the subsidiarity principle is active on two fronts: when the Commission plans to take an initiative which goes beyond the exclusive competencies of the European Community, it must demonstrate the legitimacy of its action by explaining, in particular, that the matter has a Community dimension, that it must be taken, that it would add to the efficiency of Community action in general, compared with the action of Member States individually. This is undoubtedly the corollary of the subsidiarity principle, because we must also insist on the fact that applying the subsidiarity principle cannot stand in the way of the legitimate exercise by the Community of the shared powers which have been allocated to it by the Treaties. Perhaps we should even call into question areas of activity in which the Community has exclusive power. To put it another way: application in accordance with the Treaties of the principle of subsidiarity may in no way be translated into a weakening of Community law or an undermining of the acquis communautaire.
By the same token, the resolution which we are proposing expresses concern that, over the period under examination, 1994 to 1996, subsidiarity has often been referred to in order to block the development of initiatives taken in the framework of new policies, in particular in the sectors of culture, the audiovisual industry, energy or research, to mention only a few.
The third axis of the report is to 'act less in order to act better' , to use the slogan of the Commission which we share and applaud. However, nonetheless, we are concerned at the profusion of preparatory documents in 1996, to mention that year alone: thirteen green papers, two white papers, plus countless reports, communications and action programmes. We can only fear that this investment in time and resources by the Commission might be to the detriment of legislative activity, in which it holds the monopoly of initiative.
This seems to consolidate the Commission trend to present, when more ambitious initiatives fail and/or as a consequence of the Council's policies, framework directives and codes of conduct. It is therefore the responsibility of the European Parliament to denounce the risk of creating in this way, in some cases, a more uncertain type of law, a less secure type, so-called 'soft law' - which is less binding and which can be translated into a sham harmonisation and an uncertain transposition into national laws and regulations.
Finally we should also recognise the influence of the situation which - let us be quite clear - can bring about a use which is contrary to the Treaty of the subsidiarity principle, in the lack of progress over the period 1994 to 1996 in vital aspects of the internal market.
Finally, we should refer to the confusion of legal principles with criteria of good legislative practice. We denounce the fact that the Commission, as has been made quite clear, has felt it appropriate to extend its latest reports on subsidiarity, entitled 'Better law-making' , to measures already planned for in the areas of simplifying and consolidating Community law. The resolution which we are proposing highlights the confusion which arises from this decision and insists on the vital difference between simplification and consolidation - and clarity as a natural corollary of both of these principles, which are criteria of good legislative practice vis-à-vis the legal nature of the principles of subsidiarity and proportionality.
I conclude, Mr President, Commissioner: monitoring by the European Parliament of respect of subsidiarity in both of its aspects, ie not to do as well as to do , when it is necessary, and exercise by the European Parliament of the analysis of subsidiarity in various Community acts on which it has to give its opinion, should be maintained and even intensified. To paraphrase the introduction to the 1995 report, as rapporteur, I doubt whether in reality this report, ' Better law-making' , demonstrates - and I quote - that 'the Commission performs the task incumbent on it' . Where I have no doubt however, is that this is a shared responsibility - and I quote again - ' with the other institutions of the European Union and the Member States' .
Commissioner, Mr President, the European Parliament is aware of its responsibility and will exercise it on behalf of the people it represents.
Mr President, Commissioner, subsidiarity and proportionality are binding rules of a constitutional nature which regulate the exercise of competencies shared between the Community and the Member States. These rules may in no way represent an obstacle to the development of the internal market nor call into question in any case the acquis communautaire.
A distinction must be made between the legal principles of subsidiarity and proportionality on one hand and simplification and consolidation on the other. The former referred to the effectiveness of management and the latter to the techniques of transparency. Both these spheres are complementary but in no case may they be confused. That is why it is incorrect to extend these principles to the techniques of simplification. First of all we must assess the need to take action and, after that, actually take action. The Commission's proposed slogan 'Act less to act better' implies the need to take action and, consequently, the need to know how to act. Is the effectiveness of Community management compatible with working out and producing rules and documents preparing for legislation in the general or institutional framework? The rapporteur hit the nail on the head and quite rightly referred to this very serious problem.
These actions pose a double risk: first of all, they could lead to a situation where the general public is inundated with paper, documents, acts, only adding to the bewilderment which currently exists and, secondly, could actually be detrimental to legal security.
How do these acts become part of the European Union's regulatory system? Throughout the Intergovernmental Conference there has been an analysis of the way in which the institutions operate and the balance struck between the different powers of the Commission, the Council and the European Parliament. That is why we must prevent the European Parliament from giving into three temptations: using subsidiarity to renationalise the exclusive competencies of the Community; to use codes of conduct and agreements to neutralise proportionality; to approve Community consolidation in order to introduce substantial changes to the text and if possible modify the legal bases.
The European Parliament must exercise a supervisory role over these temptations. The work carried out by the rapporteur has been extraordinary in dealing with an especially difficult and complicated report. Her work is not only enhanced by the talents that she has demonstrated in parliamentary negotiations, but also because she has drafted a report which is a model of simplicity and clarity.
Madam President, if we look at the statistics in the report the situation looks good but as the rapporteur has stated this is not the whole truth. There have been fewer legislative initiatives but instead the Commission has introduced control through other initiatives. It is not certain that this procedure increases subsidiarity. The new procedure also shifts the balance of power between the institutions.
When we are considering subsidiarity I think that we should also look at individual regulations in every draft law; this, I think, is the spirit of the Treaty. Is this particular regulation really useful or necessary at EU level? Our present work does not include such investigationeither into draft laws or in the House. Here it is often individual interests which win the day, something about which our group is concerned.
Secondly, I share the rapporteur's concern over the reports which we are discussing today. I do not think that history will show them to have contributed a great deal to promoting subsidiarity. It is my opinion that we must give more vigour into the debates on the principle of subsidiarity. We can do this by including regulations and sections on subsidiarity in the Commission's legislative programme. We also need better investigations into specific draft laws on subsidiarity. Despite a directive from the Commission's leaders, investigation into specific draft laws leave much to be desired.
But the real problem lies with those regulations, the individual implementation statutes, which are at a lower level than parliamentary and Council decisions and where there is a lot of scope for improvement. I recommend that the Commission adopts a time limit which means that any regulation which is not renewed within five years expires and no longer exists. This would reduce the level of bureaucracy and increase people's faith in the Union.
Madam President, all of us sitting here share a desire to work towards increased democracy, particularly at local level, as close to the people as possible. That is why we are here. The principle of subsidiarity ought to be the tool for carrying out this work as it was intended. Unfortunately, however, it is not working at present.
As the rapporteur has stated, subsidiarity is clearly one of the fundamental standards within the EU. What is less clear is how it is applied, how it ought to be applied and how it will be applied in the future. The way the Commission has started to introduce another legal principle, the principle of proportionality, and issues concerning the technical level of legislation etc. into their reporting on the application of the subsidiarity principle does not make the situation any clearer at all.
One thing which must be clarified is the basis and the criteria to use for determining when an issue is to be regulated at Community level and when it can and must be dealt with at National level in accordance with the principle of proximity and as close to those involved as possible. If the principle of subsidiarity is only applied to the so called 'softer issues' , such as environmental issues and consumer protection, we could begin to suspect that this is not a case of respecting subsidiarity but misusing it instead. If we wish to permit better and tighter environmental regulations for example, it is possible to decide that tighter national safeguards will be allowed. It is also possible to use Article 100a, where values other than the purely financial are respected alongside the internal market.
The people's attitude to and confidence in the EU and in democracy in general depends closely on well run local and national democracy and a principle of subsidiarity which works. So we hope that the Intergovernmental Conference will tackle the issue and finally give the principle of subsidiarity a proper footing and real substance.
Madam President, first of all I wish to express our support for the work carried out by Mrs Palacio because we can also conclude from it that the correct application of the subsidiarity principle should mean bringing European citizens closer to the decision-making process in initiatives leading to the development and consolidation of the European Union.
Along these lines, Madam President, our attention is drawn in particular to the lack of references to the important role to be played by regional powers and, above all, those which have legislative powers. The encyclical Quadragesimo Anno refers to the injustice of taking away from minor communities what they can do for themselves. In that we are doing away with the sensation among our fellow citizens of the so-often criticised centralisation of Community institutions and succeeding in establishing appropriate channels so that they can be given appropriate and necessary information - showing them that their problems directly affect the various Union institutions, we shall reach the situation in which we strike the necessary and fair balance in applying the principle of subsidiarity.
It is our responsibility as members of the European Parliament to make sure that the Commission, when it considers it appropriate to put the subsidiarity principle into practice, assesses its own effectiveness in Community terms and its positive effects on sectors which are important for ordinary citizens, such as employment.
These are areas in which regional authorities must assume dominant positions because they are much closer to the people being administered. It would also be a good solution, a good way of achieving these aims, to strengthen the legislative powers of the European Parliament since, as the most directly representative institution for the ordinary people, it would then be given a greater role in the application of the principle of subsidiarity, increasing its relations with the ordinary people as well as internal democracy in the Community institutions.
Madam President, ' Europe must do less to do better' . This was a slogan adopted by the European Commission at the beginning of last year, with the aim of reducing the number of legislative proposals and improving their quality. Looking at the Commission documents on today's agenda, the Commission has taken that to heart. We welcome it. The number of legislative proposals is significantly down on previous years. Clearly the subsidiarity principle does more to help that than is generally realized. This is borne out by the fact that the Commission withdrew 48 legislative proposals in the period 1994-1995.
In the Palacio report we read that the subsidiarity principle is a legally binding rule and to some degree a warning is given that it must not undermine the powers which the Community has been given by the Treaties. And I believe there is no danger of that. Experience shows us that it is more the other way round, with the subsidiarity principle still not being fully enforced.
The reasons for this is that the principle is not a purely legal concept, but includes political and economic aspects too. When applying the principle it is difficult to distinguish between these aspects. As a result, use of the principle is determined partly by the vision people have of aspirations for European unity. Those in favour of a United Europe see the application of this principle as part of this political objective. But in so doing they forget that the Union is a cooperative association of sovereign states. That means that the authority of the Member States comes first and that of our supranational institutions comes second.
It must also be borne in mind that the subsidiarity principle, as interpreted at the Edinburgh summit, is emphatically designed to resist centralization and keep the decision-making process as close as possible to the people. I thus cannot endorse those paragraphs in the Palacio report which say that the subsidiarity principle is wrongly invoked as a way of opposing European measures in the areas of culture, audiovisual services, health, employment and so on. These policy areas are, after all, mainly a matter for the Member States
In addition to cutting down on legislation, the Commission also stresses in its reports the need to simplify and improve legislation. We should give our approval to this too. With an eye to proportionality, the amount of legislation and its degree of detail should be kept as small as possible. But this effort must not be confused with the legal framework of the subsidiarity principle. Mrs Palacio rightly makes that point in her report. But these measures to simplify things are no less important if the European legislative process is to work well.
The widening gulf between European administration and the citizens of our Member States means there is every reason to limit the Union's remit and resist centralization and bureaucracy. This need will be all the more pressing with further enlargement of the Union and increasing diversity among Member States. The Irish presidency's proposal to add a protocol to the Treaty setting out the operation of the subsidiarity principle is a good idea. But I am sure that enlargement will force us to reduce still further the responsibilities which the Union discharges at present and to allow the Member States more freedom.
Madam President, it is perhaps helpful to remember, first of all, that Article 3b on the subsidiarity principle did not appear in the Maastricht Treaty out of nowhere. It came in response to a legitimate concern on the part of a lot of people in the European Union. Those people are very worried about what they perceive as ever-increasing meddling by Europe. Not to beat about the bush: no sensible person objects even to far-reaching forms of co-operation and debate at European level, but more and more sensible people are wondering about certain manifestations of over-harmonization, excessive European interference in regional or national matters. I think the imposition of the so-called 'European electoral law' for local elections is a typical example of this - though regrettably not the only one.
The Maastricht Treaty brought a sensitive extension to powers at Union level, among other things in the form of 'new policy measures' . But the counterbalance to this expansion of powers, the express inclusion of the subsidiarity principle in the Treaties by Article 3b now seems set to become a dead letter.
Proper application of subsidiarity means that normally the so-called 'lower echelons' consider which powers they wish to abrogate to the higher echelon. But this report shows once again that precisely the opposite approach is being followed in Europe: in the best case, the European authority is asked to think about which powers it perhaps does not want to have; and in the event of a conflict of powers another European institution - the Court of Justice - will decide. All that seems to me a politically perverse reversal of the subsidiarity principle.
In conclusion I would also say that this debate would really be unnecessary if everyone respected the fact that the European Union is not some kind of embryo federal state, but an 'association of states' , as the ruling of the Karlsruhe Court, the famous ruling by the German Constitutional Court, made plain.
That is the nub of the matter. As long as a majority in Parliament - I say Parliament because I have the feeling there is some improvement in the Commission - clearly refuses to acknowledge this reality that we are an 'association of states' , to my mind debates like this one have little point.
Madam President, I should like to begin by saying that in our view the principles of subsidiarity model and characterise the decision-making process of the Community's institutions. Consequently these are constitutional principles, binding on the respective partners and of very great importance for the construction and integration of Community institutions. From our point of view, at this stage this institution - which we regard as constitutional - must, above all, provide a framework for the balance of powers, between the Community and the Member States whose powers should be maintained, at the present stage, in the intergovernmental sphere. We feel that the principle enshrined in Article 3B of the Treaty on European Union should not be altered in any way, worked upon or deepened in the negotiations being carried out at the IGC.
We feel that what is at stake is verifying in what terms and in what way the principle is used by Community institutions. The Commission, on this score, in its most recent report, adopted a fundamental rule according to which it would act less in order to act better. We fully go along with this fundamental rule. However, it should also be pointed out that, from our point of view, we really must decide what the vital content of the principle of subsidiarity is. There should be criteria such as the need and efficiency to determine cases and conditions in which the Commission must, when it shares powers, take action which are proven to be appropriate in order make progress towards aims which must have been common ones.
The definition of what should be seen as a common objective should in our view be worked out on the basis of the principle of proportionality which is also enshrined in the last part of the same constituent precept. Therefore we would say that subsidiarity and proportionality are concepts which are interlinked and complementary. All measures consequently should be made dependent on objectives of common interest to be pursued by Community institutions.
There are areas such as the environment and the fight against fraud which should however be subordinated to the subsidiarity principle. To give a few examples in the area of fighting tax fraud, agreements on mutual administrative assistance, agreements on transfer prices, directives on mergers and splits, directives on the payment of dividends, common rules, also, on simultaneous verification schemes or coming under the definition of what should be understood by common action subordinated to the principle of proportionality and worked out in agreement with the criteria which I referred to a little while ago, namely necessity and efficiency.
Another important point to be included in this matter is a discussion about the role of national parliaments in the process of working out decisions coming under the principle of subsidiarity. We feel that the national parliaments should play an important role in the stage leading up to a decision and also in later stages, through the respective political control and supervision of the way in which actions are carried out in compliance with the principle of subsidiarity.
Finally, in respect of the possible replacement of current legislative forms by what is designated by the Commission as something permanent, we feel that this process should be limited to the adoption of consultation procedures and discussions before any decision is taken. This should not be regarded as a regulatory decision. In our point of view it should continue to be regulated by regulatory forms and, by the same token, bound by the respective targets of those rules.
Mr President, the principle of subsidiarity has become like apple pie. Everyone is in favour of it but everyone means something quite different by it. A concept that was developed in the European Union context by this Parliament when it prepared the Spinelli draft treaty on European Union is now actually used by opponents of European Union, who allege that the European Union is becoming over-centralized, that there is a danger of a centralized superstate.
When you think about it, the Union spends only 3 % of public expenditure. Its bureaucracy is the same size as that of an average medium-sized town in Europe. There is no real danger of over-centralization in the long-term future. For the Union to adopt legislation, we should not forget that it first needs a legal base in the Treaties - treaties which have been ratified by each and every national parliament. Then, to adopt any significant legislation, the approval of the Council is needed, amongst other things. And who sits in the Council? National ministers, who are part of national governments, accountable to national parliaments. Not people who are predisposed to handing over powers to the European Union where this is not necessary.
Next time a minister returns home and blames Brussels for interfering, remind him or her that it is national ministers sitting in the Council who have approved the legislation in question in the first place. Even then, should they overstep their powers, it is possible to go to the Court to seek to verify whether the principle of subsidiarity has been overstepped or not. That option is available to any government in the European Union.
We should reject the fear stirred up by the likes of Mr Vanhecke just now, by the likes of John Major, by the likes of John Redwood, by the likes of Michael Howard, by the likes of Mr Le Pen, by the likes of William Hague, who would like us to believe that there is a threat to all our countries from over-centralization in Europe.
This is not the case. There is no real danger of that. We should have the courage to say that sometimes European legislation is necessary to provide fair rules of the game for the single market, to make sure that there is less regulation by having a single set of regulations for companies instead of fifteen sets of divergent national regulations for them to adapt to. Yes to subsidiarity. No to using it as an instrument with which to attack the European Union.
Madam President, I must begin by complimenting Mrs Palacio very warmly on her report and of course the Commission too, in the person of Commissioner Oreja, on the progress achieved. But I think it appropriate in this debate on the subsidiarity principle to emphasize that this very principle stems from Christian social thinking and should thus be applied with this in mind and not, as is so often the case, as a means of helping people to help themselves.
Subsidiarity means nothing more than not allowing a larger unit to do things which the next unit down the scale can do perfectly adequate. But this shows quite clearly too that subsidiarity must be built from the bottom up and not from the top down. Subsidiarity must operate equally between municipalities and regions, just as it must operate between the institutions of the European Union and the Member States.
Mrs Palacio's report makes the point very clearly at the beginning that the subsidiarity principle has a political dimension: consequently questions concerning the subsidiarity principle should also be resolved by political means and, where possible, not by the Court of Justice, precisely because the objective should be for Community decisions to be taken as closely as possible to the people. But as close as possible to the people means that decisions in this decision-making pyramid should be pushed down as far as possible towards the pyramid base. For me the logical conclusion of this is that we must, beneath the municipal level, also consider the family level, since this is the bedrock of our society and needs to be strengthened accordingly, also on the basis of the subsidiarity principle.
But it is vital too that the subsidiarity principle should on no account be abused to weaken the force of Community law. Systematic mention of it in the context of the new polices sounds somewhat suspect here. But overall, this extremely enlightening report shows us that there is still much to be done especially in the matter of defining subsidiarity.
I should like to thank the rapporteur for trying to create a little more clarity as regards the principle of subsidiarity, which was focused on seriously in Edinburgh in 1992 following the referendums held on Maastricht, in which it dawned on Europe's governments that the EU was not exactly a popular project. In my opinion, this is one of the things that the subsidiarity principle should be used for - to ensure that our citizens have as much influence as possible on the decisions taken, that they have as much opportunity as possible to decide for themselves, and that in any case they are enabled to understand what is going on. But the subsidiarity principle is still not clearly defined, and is therefore not understood in practice.
I would therefore call for the discussions to be continued here in Parliament, in the Commission, and elsewhere. And as well as urging the Intergovernmental Conference to address the definition of this concept seriously too, we should perhaps ask DG IV to draw up a more fundamental report on what the concept has actually become in practical terms during the period in question, and how it can be specifically defined with a view to applying it in future.
Mr President, I congratulate the rapporteur on an excellent and succinct report.
However, Article 3b of the Treaty does not actually define subsidiarity. I am glad about that, because, as Mr Corbett has rightly said, in the past the concept of subsidiarity has been used as an excuse to repatriate, and I thoroughly oppose that idea. Let me give a specific example: in the last parliamentary term the Commission, in its wisdom, thought it necessary to protect animals in zoos by coming forward with a proposal for a directive on the position of animals in zoos. As a result of the notorious Edinburgh Summit, where a number of worthy proposals were put on a bonfire by Mr Major, that particular proposal was withdrawn and has now come back to this Parliament as a mere directive. In my view, that is a retreat: it will not serve the interests of animals in zoos and amounts to a weak excuse for what we should be doing as parliamentarians.
Therefore, when recital F in this report refers to subsidiarity as a 'dynamic concept' , I think we should add the word 'pragmatic' , because, as recital G says it is 'an appropriate legal technique' . I do not think this presents major difficulties at all. All we need to do is to ask: what is the objective of any given piece of legislation? And then we need to ask simply at what level will this legislation be most effective? That is a pragmatic test, and sometimes it will be more effective at Community level and sometimes it will be more effective at national or regional level. That is simply a question of the application of a pragmatic principle, and we should not be lulled into the belief that somehow subsidiarity is to be equated with only doing things at national level.
Madam President, ladies and gentlemen, I should like to thank Mrs Palacio for her dedication, with the skills for which she is known, to the Commission's work on the application of the subsidiarity principle. I should like to tell her how much I have valued the observations which are both precise and to the point made in her report and by what she had to say this afternoon.
I am also pleased to note that the position taken by the rapporteur in many ways is very close to that of the Commission. For example the Commission, just like the rapporteur, feels that the subsidiarity principle does not intervene in matters of exclusive competences since, in such cases, it is impossible to call into question the acquis communautaire and, at the same time that differences over subsidiarity should be resolved preferably in the framework of the normal functioning of the institutions, in accordance with the Interinstitutional Agreement of 1993, without excluding, of course, possible proceedings before the Court of Justice.
Just like the European Parliament I should like to say that the Commission, as you well know, has not asked for a revision of Article 3B in the framework of the Intergovernmental Conference. We are satisfied by Article 3B and we think that it is important for all of the institutions to apply it in practice.
I should like to take this opportunity - if you will so allow - to specify the Commission's position in respect of some of the points which have been mentioned. In respect of our reports entitled 'Better Law-making' I should like above all to calm your fears. The Commission in no way confuses the principles of subsidiarity and proportionality with technical instruments making Community legislation simpler, clearer and more accessible or, in practical terms, simplification and consolidation. The Commission makes the distinction between these different concepts and in no way confuses or mixes them up.
The Commission's approach is a purely practical one. Community legislation is a whole set of rules and we need to have an overall view of the whole legislation - something which should be made easier by what we have chosen to call 'Better Law-making' . The Commission has made a promise, and you all know very well that we have applied the subsidiarity principle. But it is always obviously possible to improve and in particular in those areas which are discussed in the Palacio report. For example, what the Commission does plan to do is to step up everything concerning the assessment of the consequences of proposed action. It has already provided for machinery for this purpose and intends to put it into practice and modernise it as far as possible.
Another point which I would like to mention is that which refers to the previous consultation of Green and White Papers. If this is to be continued, it is obvious that we shall have to do so in a more practical way in the future and in a more specific way. Consequently, I should like to tell Mrs Palacio that we are aware of this and we have taken note of the remarks she makes on this in her report.
We also feel - and this is a practice which has been pursued over recent years, especially the last two or three years - that, in respect of the practice which we used to have of legislating immediately, now, through the Green Papers and the White Papers, we are consulting society as a whole. The Green Paper actually asks questions. In some cases we have had to do so twice: we have had a first consultation, and if we were not satisfied with the responses that we received then we have issued a second Green Paper. For example, we took quite a long time over the subject of pluralism and concentration of media. Why? Because we did not really have a very clear idea of what the sector wanted and what society wanted for that sector. In other words this approach, which is closer to the citizen, is quite different from what used to be done in the past. First of all, we used to go straight to legislation. Now we try to find out with greater accuracy what the various positions are. However, in any case, I would like to insist that we have taken note of the observations made by Mrs Palacio and we are going to try to do something about them.
There is another point where I would like to thank Mrs Palacio for the caution she has shown in respect to particular issues. However, I would like to calm her fears in terms of framework directives. As you well know, framework directives are a subsidiarity instrument, recommended by the Edinburgh Summit and adopted by the Commission in certain cases, in specific cases, but it is not going to affect the unity of Community law if it is used in situations where it is justified. I would just like to tell Mrs Palacio that the Commission makes sure that that is the case.
Finally, I would like to thank the rapporteur for all of the remarks that she has made about the progress made by the Commission in the area of informative consolidation.
To conclude, the Commission is still convinced that it is appropriately applying the principle of subsidiarity which makes it possible to adopt appropriate legislation at the appropriate level - and in response to some of the remarks which have been made for example by Mr Corbett, which are along those lines, we agree that this approach brings the legislator much closer to the citizen.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Amendment to Rules (code of conduct for lobbyists)
The next item is the report (A4-0107/97) by Mr Ford, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the code of conduct for lobbyists.
Madam President, Members will recall that we first debated my report on lobbyists in January 1996. The Socialist Group and the Christian Democrats fundamentally failed to agree, and the result was that the report was sent back to committee. The public reaction to our failure to institute regulations was very negative and the result was that by July 1996 I produced a new, amended report taking into account some of the considerations and concerns that Members had about the initial report which was adopted by this House with only one Member voting against, if I recall correctly.
That was essentially a framework document to be filled out and it was agreed that there would be three further reports at least: a first report, on a code of conduct, which is what we have in front of us today; a second report, on the control of interest groups, which my colleague, Mr Spiers, is drawing up and is currently before the Committee on the Rules of Procedure, the Verification of Credentials and Immunities; and a third report, on Parliamentary assistants, that Mr Lehne is drawing up, which is also under discussion in the Rules Committee. This then is the first of these three reports, further elaborating the report that was adopted in July 1996.
I am tempted in this context to give the same reply as the apocryphal doctoral student who, when asked to explain his thesis, said: ' It is self-evident' , but I shall not succumb entirely. The main parts were approved all but unanimously by the Committee on the Rules of Procedure. It states that lobbyists shall state their interest or the interest they represent when meeting with Members of Parliament, staff or officials, shall not claim any formal relationship with Parliament in any dealing with third parties, shall not circulate for profit to third parties copies of documents obtained from Parliament and shall comply strictly with the provisions of Annex I, Article 2, second subparagraph which states that Members shall accept no gifts - ie. lobbyists may not henceforth offer any gifts to Members. The lobbyists also need to satisfy themselves that any assistance provided in the context of these provisions is declared in the appropriate register. There is an amendment here by Mr Donnelly which I shall be accepting, to tighten up that provision, but it does give them some responsibility to ensure that their actions are appropriately reported.
It also says that they need to comply, when recruiting former members of the institutions, with the provisions of the Staff Regulations. At the moment the Staff Regulations in this regard are an empty vessel. There are provisions in the Staff Regulations requiring certain categories of former employee to seek the permission of the institution to take jobs in other sensitive areas, but currently there are no members of staff so designated. This may, however, be something that will change in the future. The same applies to Amendment No 10 in which we ask lobbyists to observe any rules laid down by Parliament on the rights and responsibilities of former Members of the House where I understand the Quaestors are looking into this matter. It also says that if a lobbyist wants to employ a Member's assistant, he has to seek the permission of the Member concerned. That seems selfevident.
Finally, it concludes that any breach of the Code of Conduct may lead to the withdrawal of the pass issued to the person concerned and, if appropriate, his firm. It is only if Parliament is willing to use this sanction that we shall actually be able to tighten up the provision.
There are two further amendments which are likely to encounter some opposition in the House tomorrow. One is Amendment No 12 which requires lobbyists to submit each year a report on their activities, with a view to securing the extension of their passes. There is some concern that this is going to lead to vast reams of paper being produced. I understand that there are groups in this House that will not be supporting it. If we were going to support it, I would probably recommend Mr Ephremidis' amendment which asks that lobbyists state what particular assistance they have given to Members; however, the reference in that amendment to 'gifts' is inappropriate, because we have already seen that gifts are illegal under our current provisions.
The final point is with respect to Amendment No 1 which says that only registered assistants working exclusively as assistants shall have access to Parliament under the same conditions as staff of the Secretariat or the political groups. At the moment our Rules state that Members' assistants have privileged access. The Socialist Group would like to see the immediate closure of this loophole which actually leads to a situation where Members' assistants can simultaneously work for lobby groups or even lobbyists themselves, but I understand that the PPE would prefer it to be included in the Lehne report which deals with the entire issue of Members' assistants when that is voted on. We expect them, if that is the case, to deliver that commitment, otherwise we shall create not an obstacle to misuse but a fast track for it by allowing lobbyists to short-circuit the system by employing our own assistants to do work that we are preventing them from doing.
I commend my report to the House and hope that it will be supported tomorrow.
Madam President, let me briefly congratulate Mr Ford on a truly excellent report and on what I believe is a significant and lasting contribution here in Parliament. We now have two reports which lay down rules for lobbyists. We must remember that this is an issue which deeply concerns many of our voters. I do not think that it is an exaggeration to say that the unregulated lobbying, which has previously been allowed here in Parliament, has been very damaging to our reputation. So I think that Parliament should be very grateful to Mr Ford for introducing these rules now.
There is one point which I consider to be particularly important. This concerns the obligation on lobbyists to submit an annual report on their activities. This is an important point because I think that journalists and researchers, Mr Wijsenbeek, will be able to follow an issue, after it has been dealt with by Parliament, and see which lobbyists have influenced which members and in so doing see which members have possibly been pressurised and which have not. In this respect, I would really like to have gone one stage further and agree with Mr Metten's original proposal in its entirety as it also stated what should be in these annual reports. Now this is something which the Quaestors must decide.
Sometimes we are not successful in everything. But I think that this is a very important step in the right direction. My group will be very pleased to vote for this report. We also hope that once we have more experience we can go further and draw up rules which are perhaps even more clear-cut.
Madam President, like the previous speaker I should like to begin by congratulating Mr Ford on what is basically an excellent report. I should like in particular to thank him for the constructive and open tenor of the debate which he led in our Committee on the Rules of Procedure, the Verification of Credentials and Immunities. The report he has produced by and large reflects the conclusions of that committee.
Rightly - and I congratulate him on his telepathic powers - he has anticipated two particular amendments which cause us difficulty. I refer to Amendments Nos 1 and 12. As far as Amendment No 1 is concerned, our objection is largely procedural. We think this is a slightly complicated area which it would be useful to look at in rather more detail. Mr Lehne will be coming out with a report and I would like to take this opportunity of stressing that I see the problem Mr Ford is pointing out. There are people who are neither flesh nor fowl, neither purely assistants nor people who could be regarded as third parties and lobbyists. There is a problem and we should work with Mr Lehne and in the committee to ensure that problem is sorted out.
The second matter is more substantial. It concerns Amendment No 12. It is something we have already looked at and last year we decided that we did not want to have that double accountability. We did not want to have reports both from the Members and from third parties. The Group of the European People's Party continues to have reservations about this idea. It might be disproportionate to any political benefit which accrued, and equally we have a sense that underlying Amendment No 12 is the idea that contacts between Members and third parties or interest groups is something so suspicious, so intrinsically shabby almost, that it needs to be monitored and controlled as tightly as possible. We do not share that view and we are perfectly content that there should simply be obligations on Members and not on third parties.
With those reservations, we commend Mr Ford's report to the House and we shall be voting for all the amendments in his report apart from Nos 1 and 12.
Madam President, I am perhaps one of those who recall seeing the first lobbyists entering Parliament and being welcomed by us. Because that meant that the European Parliament counted for something. And when their numbers reached 3500 and Mr Metten was getting nervous, something had to be done. We agree on that. More to the point, we think it is intrinsically right that the European Parliament should draw up rules to make Parliament more transparent. I think we are all agreed on that and must offer our compliments to Mr Ford.
On the other hand, we need to agree that we cannot do our jobs unless we are given detailed information, from all manner of interest groups, on the situation in the various Member States. Only today we referred Mrs MosiekUrbahn's report back because it deals with a complicated technical subject, the implications of which we as ordinary members cannot fully assess.
Just a few comments, however. Firstly, we agree with the Christian Democrats on Amendment 1. Secondly, I find Amendment 4 quite simply insulting. It sounds a bit like a biblical injunction, and you cannot make demands like that in a European Parliament report.
Nor do we like Amendment 12. We prefer Amendment 14. Madam President, Amendment 12 concerns the annual report; it is completely daft and unnecessary and much too much work.
Madam President, the subject to be dealt with by this report, and by the other, supplementary and additional ones still outstanding before the relevant committee, is truly important but at the same time difficult. The difficulty is evident from the fact that the subject has been debated since 1994, and in January 1996 in a well known incident when, the report produced by Mr Ford at that time was referred back to committee by decision of Parliament and has now come back before us today.
It is clear that we must debate it with a sense of particular responsibility, because whether we like it or not, there are forces which deliberately or carelessly always wish to slander collective bodies such as Parliament, and their members such as our own membership, by alleging that in one way or another they are bribed, financed or influenced by organized interests. That must be repudiated in a categorical and secure way. But granted the situation, I have the impression - though I appreciate the efforts by Mr Ford and the Committee, of which I am a member - that today's report does not go far enough to be convincing.
I will make only two comments. The first is that we are defending certain lobbies that speak for special interests which are clearly economic and commercial. These will have access and enjoy a privileged status. Of course, with very many protective measures, but that will not stop their status from being privileged, while there are social groups of working people and others who do not have that privileged status that 'entreé' , that opportunity for discussion both with various bodies and with MEPs themselves. And it will then be necessary for those groups to entrust the lobbies to defend their interests, while in many cases those lobbies belong to groups with opposite interests. This, then, is a form of unequal treatment.
My second comment concerns Amendment No 8, which seems to have been accepted but which I categorically reject. Madam President, it slanders both Parliament and its Members, and the report itself. Because this is what it says: ' Members must declare the assistance' - a fine expression - ' that they receive' . The problem is not whether or not I declare it. The problem is that I am receiving a bribe - in kind, money or services - and that is not changed by declaring it. The stigma will still persist that I am a receiver of bribes .
And finally, Madam President, since I too have tabled an amendment, I would like to explain the idea behind it. This exactly is its point: what kind of assistance can Members ask for from lobbies or anybody else? Facts, arguments, information. Not bribes, not services, or any other kind of material provision. It is in that sense that I intend the amendment. If its meaning is not clear, then I declare that I will withdraw it.
Madam President, going on from what the previous speaker said I should point out that this is a second report by Mr Ford, not the first one. The first one was indeed referred back to committee but was subsequently adopted by the plenary, and this is a further continuation of it. By and large we think that clear progress has been made in shaping this code of conduct for lobbyists. Greater clarity is demanded in the sense that stipulations are made of everything that has to be entered in the register, more specifically that lobbyists must state the interests they represent, that they must never be allowed to exploit their parliamentary links as a way of achieving certain goals, and they must not circulate for profit documents which are normally documents freely available within Parliament, etc. All these are very positive things which have now been clearly stated thanks to this report of Mr Ford's.
Regrettably one thing is missing, and we put down an amendment about it in committee. It was our view that the parallel approach originally shown between the Ford report and the Nordmann report, dealing with MEPs' interests and the need to declare those interests, should also apply to lobbyists. We put down an amendment to that effect in committee, but sadly it was not approved. We thus find it most important that the Ephremidis amendment, also one of ours, we put it down together in the plenary, that this amendment should be adopted, so that we have a clear understanding of which gifts, of whatever kind, lobbyists can give to MEPs or their assistants. If this amendment is approved we shall vote in favour. If not, regrettably we shall be unable to do so. Of course we fully agree too with Mr Wijsenbeek that it is a bit daft in a kind of regulation to say something like: don't do anything which may help someone obtain information dishonestly. That sounds so 'holier than thou' that it will get you nowhere. But for us the most important thing is that the amendment put down by Mr Ephremidis and the Greens should be approved.
Madam President, at a time when in every country of the European Union the credibility of politicians and politics is being called into question, I believe that the report by Mr Ford and especially the effort behind it - to bring out into the open the function and activities of those who represent interests - is indeed laudable, and I believe that it will make some contribution towards upgrading the way we work.
The actions of those who represent interests in the European Parliament often seems uncontrolled, and indeed I have frequently felt surprise and, I will not deny it, even anger, at the fact that lobbyists have access to documents and information before ourselves, the MEPs. Very often, they have documents to hand which take a long time to get to us. For that reason, I think Amendment No 1 is very important, and I would ask all the Members, on all sides of the House, to reconsider their attitude towards it. It is not enough for us to say that we wish to monitor the activities and function of lobbyists. We must also find the way to do it, and I think that Amendment No 1 is a first mechanism in the direction of monitoring the activity of lobbyists.
Of course, we are all aware that the effort being made with this report by Mr Ford will not deal effectively with the problem and create conditions of absolute transparency, something which I think all of us here want. It is, however, a bold step in the right direction and what is needed once it has been adopted, is that we should all co-operate to ensure that the bare letter of this report will become a reality in our everyday operations in the European Parliament.
Madam President, previous speakers have already dealt with the essence of the Ford report. The proposal requires lobbyists to behave fairly and honestly. Greater transparency is to be desired here. The only question is how best to ensure it?
Amendment 1 is certainly not consistent with the rules of the code of conduct. In formal terms alone, it relates to Article 2 and not Article 3, and it should be debated n the appropriate context, that of the Lehne report. We can at that point look at a precise definition of what a lobbyist is.
Regarding Amendment 12, which calls for a report on lobbyists, I would say that this amendment is not clear, because it does not say what is to be reported on and, above all, who is to evaluate the substance of the report.
Apart from this, I have further reservations about this amendment, because it gives outsiders only an imperfect picture. If - as Mr Wibe has intimated - this report is meant to enable journalists, for example, to find out who has been in contact with whom, it is obvious that this information will be incomplete and thus wrong. Let me repeat the example mentioned earlier. The report on the scrutiny of insurance groups would then say that talks were held with insurance associations. It would not say that talks were also held with the supervisory authorities, the Commission and government spokesmen. Only if all these people, who are lobbyists in the broadest sense of the word, were named, would the picture be complete and accurate.
For this reason too I think this amendment is not appropriate. But I am anxious to make the general point that our debate here has created a wrong impression amongst the general public. We need lobbyists to give us comprehensive information on the various facets of various issues, and this activity must be pursued as part of transparent cooperation which can be verified by anyone. Compliance with the code of conduct will help in that.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Amendment of Rule 116
The next item is the report (A4-0089/97) by Mr Brendan Donnelly, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amendment of Rule 116 of Parliament's Rules of Procedure concerning split voting.
Mr President, let me begin by saying that tomorrow before the final vote I shall be asking for my report to be referred back to committee. Some new points and arguments were put forward and, while I would have been happy personally to vote on the report tomorrow, the general consensus is that we should refer it back after the debate, during which we hope that some useful indications will emerge as to how, if at all, it will be possible to improve it.
My proposal in this report is a simple one: it is that in future it should not be possible to take split votes on amendments in the plenary.
I put forward this proposal for three reasons: one is administrative, the second philosophical and the third is political. The administrative reason is a question of time-saving. In this Parliament we vote too much and in the wrong way. What I am hoping to do by my proposal is save time and make the voting that takes place more transparent. We have been talking about subsidiarity, legislating less but better. Perhaps my proposal is in the same tenor: to vote less but to vote better.
One or two colleagues have put to me the idea that my proposal would not reduce the amount of time spent in voting. It might simply be the case that everybody would put forward more amendments in order to cover all the possibilities that might arise in the course of a debate. I rather doubt that. At the moment, under our present system, what happens is that shortly before the vote takes place all the coordinators in the various groups look at the ingenious proposals of their colleagues from the other groups and then they ask themselves: can we vote on the first three words of Amendment No 3, let us abstain on the next three words and then we will not participate in the vote on the last three words. This is a sort of Glass Bead Game, which is time-consuming and which administratively can be shortened.
My second reason is a more philosophical and more systematic one. It is not the work of the plenary to turn itself into a drafting committee consisting of 626 Members. The work and role of the committees should be to ensure that when we come to the plenary we do not simply repeat what ought to have been done in the committee.
In this context, perhaps I could refer you, Mr President, and your colleagues via the Vice-Presidents and the President, to Rule 115, which is not sufficiently severely and rigorously applied. It is made clear in Rule 115 that the normal case should be that voting takes place in blocs on the basis of a recommendation from the competent committee. I, and I am sure Mr Fayot, as chairman of our committee, will be a little more vigilant in future in trying to encourage the application of that principle. It is with that thought in mind that I suggest that we would be better advised not simply to duplicate the work of the committees.
My third reason is perhaps the most important one, and that is the impression and impact that we as a Parliament make on the people sitting in the tribunal, the people watching us on television and looking at our work. I have spoken - as I am sure many Members have - with groups of constituents, of academics, of journalists, of people who have come to our Assembly and have been very surprised at what they regarded as the excessively detailed and nuanced voting, for instance when we vote on the insertion of a particular word or the possible deletion of a particular phrase, and do so not just once or twice but all morning. That is something which lessens very substantially the positive impact that we as a Parliament can have.
Any parliament has to strike a balance between its internal procedures and the impact it makes on the outside world. But I genuinely think that we in this Parliament, perhaps for understandable reasons, get too engrossed and too excited by our own internal debates and internal procedures. In going down the road that I am suggesting we will perhaps lose some nuances which are particularly important and beloved of one or two coordinators, perhaps of coordinators throughout all the groups. But the reward that we would gain, if we follow my proposal, would be that we would have a more transparent, a more legible set of procedures and it would be easier to convince those watching us that we are concerned to make a favourable impact on their welfare and political and social circumstances, rather than introvertedly concerned only with our procedures.
Obviously, from the reaction of some colleagues this is an idea that needs refining. But my intention in putting forward this proposal was to set a political signal that this is a Parliament which is open to the outside world, a Parliament which is extroverted rather than introverted. I certainly stand by that intention and I hope it is an intention that the Committee on the Rules of Procedure, the Verification of Credentials and Immunities will be able to refine and implement, either in my report or in some other form, so that we can look at the whole question of voting on amendments and voting in general in this Parliament.
Mr President, everyone in the European Parliament complains about the long voting sessions, in which many members often vote without knowing exactly what about, respectfully following the recommendations given by their group. The Committee on the Rules of Procedure has looked into this problem of the length of votes on many occasions, which often gives rise to a large number of complaints from our colleagues.
Chapter 14 of our Rules of Procedure is therefore one of the most important, and you probably recall that the Committee on the Rules of Procedure has made a number of proposals to try to shorten voting sessions. May I for example recall, in reply to Mr Donnelly, that our Committee has often insisted that the President make use of Rule 114. I am thinking in particular of the recommendation for a vote by the chairman of the relevant committee and by the rapporteur in the plenary session and, of course, block voting. Unfortunately these recommendations are still a dead letter. I must therefore insist on the importance of Rule 114.
Mr Donnelly's report therefore refers to split votes, i.e. Rule 116. I should like to congratulate Mr Donnelly on the work he has done to consider this problem and the way in which he has won over the Committee on the Rules of Procedure which has overwhelmingly approved his report. If we agree to refer this report back to committee before the vote, a few things should be pointed out. Mr Donnelly is proposing two things. The first is unquestionable: the time limit for requesting a split vote. The second concerns the ban on split votes on amendments. In fact, requesting a split vote on an amendment is in effect tabling a new amendment, i.e. tabling an amendment on an amendment. Whereas those who table amendments must follow a whole procedure, requesting split votes is rather an easy option. Members are therefore called to vote on parts of sentences which differ from one language to another and they are often unable to grasp exactly the meaning of what they are voting on.
Personally, I do not think that Mr Donnelly's proposal is going to lead to more amendments, as Mrs Oomen-Ruijten said earlier when she spoke on behalf of the EPP. Of course, Parliament has to be given every possibility to express itself, but in a reasonable and above all predictable way. That is what Mr Donnelly is proposing, with the benefit of an inventory: I have not heard any other proposals and I do not think that there are any other solutions at this time. But we can always continue to look for solutions if that is what the European Parliament wants.
I commiserate with Mr. Donnelly for having a floor leader that once in a while thinks or speaks too soon and once in a while too late. (NL)Mr President, I voted to have this report referred back because I think it makes sense to consider this report in relation to we review the way we operate in plenary. I think it is a very good thing, and I am very pleased, that I can cooperate with Mr Donnelly to the extent that if my report on the review of the plenary is put on the agenda, we can perhaps take up this amendment about scrapping split voting again, because it is in fact an amendment about scrapping split voting, albeit in disguise. I also agree with him in wanting to do away with the idiotic practice we have in Parliament at present of voting separately on every single word and on certain paragraphs. So I look forward to a continuation of the debate and I hope we can convince the leading spokesman on plenary matters in Mr Donnelly's Group of the usefulness of his report.
Mr President, I would like to correct an incorrect allusion that I made to a Rule a moment ago. I referred to Rule 115 but, as Mr Fayot said, I was in fact thinking of Rule 114. I hope that can be corrected in the record. I would also like to say that the question of the EPP's attitude to my report was fully discussed in the group. It would be unfair to imply that this was simply a frolic of her own by Mrs Oomen-Ruijten.
It is nice to know that Mrs Oomen-Ruijten obeys instructions sometimes.
The debate is closed.
The vote will be taken tomorrow at 12 noon.